DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on January 22, 2018.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed January 22, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference #6 and #7 under Other Documents named “Bounds on the Sample Complexity for Private Learning and Private Data Release” and “Differentially Private Continual Monitoring of Heavy Hitters from Distributed Streams” do not contain a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites selecting a subset of client computing devices from a pool of available client computing devices; determining a differentially private aggregate of the local updates; and determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing devices. The limitation of determining a differentially private aggregate of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining a differentially private aggregate of the local updates. The limitation of determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – providing a machine-learned model to the selected client computing devices, receiving, from each selected client computing device, a local update for the machine-learned model and one or more server computing devices. The “providing” and “receiving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model to the selected client computing devices and 
Claims 2 and 3 are directed to an abstract idea without significantly more. Claim 2 recites wherein selecting the subset of client computing devices from the pool of available client computing devices comprises selecting each selected client computing device independently from the pool based at least in part on a probability parameter. Claim 3 recites wherein determining the differentially private aggregate of the local updates comprises determining a bounded-sensitivity data-weighted average of the local updates; and wherein determining the updated machine-learned model based at least in part on the differentially private aggregate of the local updates comprises determining the updated machine-learned model based at least in part on the bounded-sensitivity differentially private average of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 2 and 3 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claims 4-6 are directed to an abstract idea without significantly more. Claim 4 recites wherein determining the bounded-sensitivity data-weighted average of the local updates comprises estimating the bounded-sensitivity data-weighted average by an unbiased estimator that comprises a weighted sum of the local updates divided by a selection probability parameter times a sum of all weights associated with the pool of available client computing devices. Claim 5 recites wherein determining the bounded-sensitivity data-weighted average of the local updates comprises estimating the bounded-sensitivity data-weighted average by a biased estimator that comprises a weighted sum of the local updates divided by a maximum of: a selection probability parameter times a lower bound weight; or a sum of all weights associated with the selected client computing devices. Claim 6 recites wherein determining the bounded-sensitivity data-weighted average of the local updates comprises enforcing a bound on a computed average of the local updates; wherein the bound comprises multiplying the computed average by a minimum of: one; or a bound value divided by the computed average. These limitations encompass a mathematical formula or equation. Thus, these limitations recite and fall within the “Mathematical Concepts” grouping of abstract ideas. Claims 4-6 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 7 recites wherein determining the updated machine- learned model comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates.

This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites determining the local update based at least in part on a local dataset stored locally on the selected client computing device. 

This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – receiving, from the one or more server computing devices, the machine-learned model and providing the local update to the one or more server computing devices and one or more selected client computing devices. The “receiving” and “providing” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 9 recites wherein determining the local update based at least in part on the local dataset comprises: training the machine-learned model based at least in part on the local dataset to generate a locally-trained model.
The limitation of wherein determining the local update based at least in part on the local dataset comprises: training the machine-learned model based at least in part on the local dataset to generate a locally-trained model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model based at least in part on the local dataset to generate a locally-trained model. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites wherein determining the local update based at least in part on the local dataset comprises: determining a difference between the locally-trained model and the machine-learned model; and clipping the difference to generate the local update.
The limitation of determining a difference between the locally-trained model and the machine-learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a difference between the locally-trained model and the machine-learned model. The limitation of clipping the difference to generate the local update, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 11 and 12 are directed to an abstract idea without significantly more. Claim 11 recites wherein clipping the difference to generate the local update comprises performing flat clipping. Claim 12 recites wherein clipping the difference to generate the local update comprises performing per-layer clipping. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall  do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recites wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent.
The limitation of wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model via stochastic gradient descent. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 14 recites determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates.
The limitation of determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional 
Claim 15 recites selecting a subset of client computing devices from a pool of available client computing devices, determining a local update based at least in part on a local dataset, determining a bounded-sensitivity data-weighted average of the local updates and determining an updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing devices. The limitation of determining a local update based at least in part on a local dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining a local update based at least in part on a local dataset. The limitation of determining a bounded-sensitivity data-weighted average of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – providing a machine-learned model, providing the local update to the one or more server computer devices, one or more server computing devices and selected client computing device(s). The “providing” and “providing” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model, providing the local update to the one or more server computer devices amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of one or more server computing devices and selected client computing device(s) amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 recites wherein selecting, by the one or more server computing devices, the subset of client computing devices from the pool of available client computing devices comprises selecting, by the one or more server computing devices, each selected client computing device independently from the pool based at least in part on a probability parameter.
The limitation of wherein selecting, by the one or more server computing devices, the subset of client computing devices from the pool of available client computing devices comprises selecting, by the one or more server computing devices, each 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-
The limitation of wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises determining, by the one or more server computing devices, the bounded-sensitivity data-weighted average of the local updates based at least in part on an expected weight parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining, by the one or more server computing devices, the bounded-sensitivity data-weighted average of the local updates based at least in part on an expected weight parameter. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 18 recites wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates.
The limitation of wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “adding” in the context of this claim encompasses the user manually adding a noise component to the bounded-sensitivity data-weighted average of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recite training the machine-learned model based at least in part on the local dataset to generate a locally-trained model; determining a difference between the locally trained model and the machine-learned model; and clipping the difference to generate the local update.
The limitation of training the machine-learned model based at least in part on the local dataset to generate a locally-trained model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model based at least in part on the local dataset to generate a locally-trained model. The limitation of determining a difference between the locally trained model and the machine-learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites selecting a subset of client computing devices from a pool of available client computing devices and determining an updated machine-learned model based at least in part on the local updates wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing devices. The limitation of determining an updated machine-learned model based at least in part on the local updates wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining an updated machine-learned model based at least in part on the local updates wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – providing a machine-learned model to the selected client computing devices, receiving, from each selected client computing device, a local update for the machine- learned model, one or more server computing devices and selected client computing device(s). The “providing” and “receiving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model to the selected client computing devices and receiving, from each selected client computing device amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of one or more server computing devices and selected client computing device(s) amount to no more than mere instructions to apply the exception using a generic 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (US 2015/0242760).

With respect to Claim 1, Miao et al. disclose:
one or more server computing devices, the one or more server computing devices comprising one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors cause the one or more server computing devices to perform operations, (see Figures 2 and 3, server 304 is loaded with an initial global machine learning model, Paragraph 40, lines 7-11) the operations comprising:
selecting a subset of client computing devices from a pool of available client computing devices; (see Figure 2; selecting client device(s) to load the machine learning model onto, Paragraph 40)
(see Figure 2; machine learning model may be loaded onto respective client device(s) as an initial machine learning model that can be subsequently be personalized to a user of the client device Paragraph 40, lines 11-14)
receiving, from each selected client computing device, a local update for the machine-learned model; (personalized machine learning models 306A-C (local update) of each of the respective client devices 302A-C can be transmitted from each of the respective client devices 302A-C to server 304, Paragraph 46, lines 7-10)
determining a differentially private aggregate of the local updates; (the server can subsequently aggregate the plurality of personalized machine learning models 306A-C (differentially private aggregate), Paragraph 46, lines 10-11; aggregating the plurality of personalized machine learning models can include normalizing the information by using de-identified data (differentially private), Paragraphs 22-25)
and determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates. (subsequent to aggregation, the server can update global machine learning model based on the plurality of personalized learning models 306A-C from the respective client devices 302A-C, Paragraph 47, lines 1-4)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; Miao et al. further disclose:
	further comprising:
(see Figure 3; plurality of client devices 302A-C)
receiving, from the one or more server computing devices, the machine-learned model; (see Figure 2; machine learning model may be loaded onto respective client device(s) as an initial machine learning model from the server that can be subsequently be personalized to a user of the client device Paragraph 40, lines 11-14)
determining the local update based at least in part on a local dataset stored locally on the selected client computing device; (collect information locally such as information associated with an application executed by the client device which generates a personalized machine learning model (local update/local dataset), Paragraphs 56-58)
and providing the local update to the one or more server computing devices. (personalized machine learning models 306A-C (local update) of each of the respective client devices 302A-C can be transmitted from each of the respective client devices 302A-C to server 304, Paragraphs 46 and 58, lines 7-10 and 1-4 respectively)

With respect to Claim 9, all the limitations of Claim 8 have been addressed above; Miao et al. further disclose:
	wherein determining the local update based at least in part on the local dataset comprises:
(the client device may modify a consensus machine learning model based on the information collected locally by the client device and generates a personalized machine learning model (locally-trained model), Paragraphs 57 and 58)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760) in view of Martin Abadi et al. (“Deep Learning with Differential Privacy”, Oct 2016)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; Miao et al. do not disclose:
wherein selecting the subset of client computing devices from the pool of available client computing devices comprises selecting each selected client computing device independently from the pool based at least in part on a probability parameter.
However, Martin Abadi et al. disclose:
(see Page 310, Algorithm 1; take a random sample Lt with sampling probability L/N (probability parameter))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin Abadi et al. into the teaching of Miao et al. to include wherein selecting the subset of client computing devices from the pool of available client computing devices comprises selecting each selected client computing device independently from the pool based at least in part on a probability parameter for reasons of efficiency or help limit memory consumption. (Martin Abadi et al., 3.1 Differentially Private SGD Algorithm, Paragraph 5, lines 11-17)

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; Miao et al. do not disclose:
wherein the operations further comprise: determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates. 
However, Martin Abadi et al. disclose:
wherein the operations further comprise: determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates. (compute the overall privacy cost (privacy guarantee parameter) based on the differentially private stochastic gradient descent algorithm, 3.1 Differentially Private SGD Algorithm, Paragraphs 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin Abadi et al. into the teaching of Miao et al. to include determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates in order to train deep neural networks with non-convex objects, under a modest privacy budget and at a manageable cost in software complexity, training efficiency and model quality. (Martin Abadi et al., Abstract, lines 9-12)

With respect to Claim 20, Miao et al. disclose:
the one or more server computing devices configured to perform operations, the operations comprising: 
selecting a subset of client computing devices from a pool of available client computing devices; (see Figure 2; selecting client device(s) to load the machine learning model onto, Paragraph 40)
providing a machine-learned model to the selected client computing devices; (see Figure 2; machine learning model may be loaded onto respective client device(s) as an initial machine learning model that can be subsequently be personalized to a user of the client device Paragraph 40, lines 11-14)
receiving, from each selected client computing device, a local update for the machine-learned model, (personalized machine learning models 306A-C (local update) of each of the respective client devices 302A-C can be transmitted from each of the respective client devices 302A-C to server 304, Paragraph 46, lines 7-10)
and determining an updated machine-learned model based at least in part on the local updates; (subsequent to aggregation, the server can update global machine learning model based on the plurality of personalized learning models 306A-C from the respective client devices 302A-C, Paragraph 47, lines 1-4)
Miao et al. do not disclose:
wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee.
However, Martin Abadi et al. disclose:
wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee. (compute the overall privacy cost (user-adjacent differential privacy guarantee) based on the differentially private stochastic gradient descent algorithm, 3.1 Differentially Private SGD Algorithm, Paragraphs 1-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin Abadi et al. into the teaching of Miao et al. to include wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee in order to train deep neural networks with non-convex objects, under a modest privacy budget and at a manageable cost in software complexity, training efficiency and model quality. (Martin Abadi et al., Abstract, lines 9-12)

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760) in view of Schlarb et al. (US 2014/0019934) and in further view of Martin Abadi et al. (“Deep Learning with Differential Privacy”, Oct 2016)

With respect to Claim 10, all the limitations of Claim 9 have been addressed above; Miao et al. do not disclose:
	wherein determining the local update based at least in part on the local dataset comprises:
determining a difference between the locally-trained model and the machine-learned model; 
and clipping the difference to generate the local update.
However, Schlarb et al. disclose:
determining a difference between the locally-trained model and the machine-learned model; (calculating the difference (delta) between two entities in a development environment, Abstract, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schlarb et al. into the teaching of Miao et al. to include determining a difference between the locally-trained model and the machine-learned model in order to determine the difference between two objects in order to only transmit the differences/changes when performing an update which can minimize resource consumption/usage.
Miao et al. and Schlarb et al. do not disclose:
clipping the difference to generate the local update.
Martin Abadi et al. disclose:
clipping the difference to generate the local update. (performing norm clipping (flat clipping) to generate the output (local update), 3.1 Differentially Private SGD Algorithm Paragraphs 2 and 3; in multi-layer neural networks, we consider each layer separately, which allows setting different clipping thresholds C and noise scales for different layers (per-layer clipping), 3.1 Differentially Private SGD Algorithm Paragraph 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin Abadi et al. into the teaching of Miao et al. and Schlarb et al. to include clipping the difference to generate the local update in order to train deep neural networks with non-convex objects, under a modest privacy budget and at a manageable cost in software complexity, training efficiency and model quality. (Martin Abadi et al., Abstract, lines 9-12)

With respect to Claim 11, all the limitations of Claim 10 have been addressed above; Martin Abadi et al. further disclose:
wherein clipping the difference to generate the local update comprises performing flat clipping. (performing norm clipping (flat clipping) to generate the output (local update), 3.1 Differentially Private SGD Algorithm Paragraphs 2 and 3)

With respect to Claim 12, all the limitations of Claim 10 have been addressed above; Martin Abadi et al. further disclose:
(in multi-layer neural networks, we consider each layer separately, which allows setting different clipping thresholds C and noise scales for different layers (per-layer clipping), 3.1 Differentially Private SGD Algorithm Paragraph 4)

With respect to Claim 13, all the limitations of Claim 9 have been addressed above; Miao et al. and Schlarb et al. do not disclose:
wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent.
However, Martin Abadi et al. disclose:
wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent. (training of neural networks includes a differentially private stochastic gradient descent algorithm, 3. Our Approach, Paragraph 1, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martin Abadi et al. into the teaching of Miao et al. and Schlarb et al. to include wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent in order to train deep neural networks with non-convex objects, under a modest privacy budget and at a manageable cost in software complexity, training efficiency and model quality. (Martin Abadi et al., Abstract, lines 9-12)

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and as long as the §101 rejection is overcome.

Claims 15-18 are allowed as long as the §101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determining, by the one or more server devices, a bounded-sensitivity data-weighted average of the local updates; and determining, by the one or more server computing devices, an updated machine- learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates" as recited in the independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szeto et al.
Whaley et al. (US 2018/0255023) discloses machine-learning training without disclosing a user’s identity.
Dwork et al. (US 7,698,250) discloses differential privacy.
Robin C. Geyer et al. (“Semi-Supervised Knowledge Transfer for Deep Learning from Private Training Data”, Mar 2017) discloses machine learning involving sensitive training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
November 9, 2021

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191